Exhibit 10.23

 

FIRST AMENDMENT

TO

SENIOR MANAGEMENT AGREEMENT

 

WHEREAS, Huron Consulting Group LLC, a Delaware limited liability company (the
“Company”), has entered into a Senior Management Agreement, effective as of
November 25, 2002 (the “Agreement”) with Gary Burge (the “Executive”);

 

WHEREAS, the Company is wholly owned by Huron Consulting Group, Inc., a Delaware
corporation (the “Parent”);

 

WHEREAS, the Parent contemplates the consummation of an initial public offering
of its common stock (the “IPO”); and

 

WHEREAS, the Executive and the Company desire to amend the Agreement, subject to
and effective simultaneous with the Closing of the IPO.

 

NOW, THEREFORE, the Agreement is hereby amended, effective as set forth in
Paragraph 4 below, as follows:

 

1. The Agreement is hereby amended by restating in its entirety Section 6.4, as
follows:

 

6.4 Change of Control.

 

(a) The provisions of Section 6.1 and 6.2 hereof to the contrary
notwithstanding, if (i) Executive is terminated by the Company without Cause or
Executive resigns for CoC Good Reason (defined below) in either case during the
period commencing on a Change of Control (defined below) and ending on the
second anniversary of the Change of Control (such two-year period being the
“Protection Period” hereunder), or (ii) Executive reasonably demonstrates that
the Company’s termination of Executive’s employment (or event which, had it
occurred following a Change of Control, would have constituted CoC Good Reason)
prior to a Change of Control was at the request of a third party who was taking
steps reasonably calculated to effect a Change of Control (or otherwise in
contemplation of a Change of Control) and a Change of Control actually occurs,
(each a “Qualifying Termination”), then Executive shall be entitled to receive:
(A) an amount in cash equal to the then-prevailing target amount of Executive’s
Annual Bonus (“Target Bonus”) during the year of termination multiplied by a
fraction, the numerator of which is the number of completed days (including the
date of termination) during the year of termination and the denominator of which
is 365, (B) an amount in cash equal to the sum of Executive’s annual Base Salary
and annual Target Bonus, and (C) continuation of medical benefits until the
first anniversary of the date of such termination upon the same terms as exist
for Executive immediately prior to the termination date. Following any
termination described in this Section 6.4, the Company shall continue to have
all other rights available hereunder (including, without limitation, all rights
under the Restrictive Covenants and any restrictive covenants set forth in any
plan, award and agreement applicable to Executive, at law or in equity). Subject
to the Executive’s execution of the Release described in Section 10.1, the
amounts described in (A) and (B) shall be paid in a lump sum within ten (10)
days after the date of termination. Such amounts or benefits shall not be
subject to mitigation or offset, except that medical benefits may be offset by
comparable benefits obtained by Executive in connection with subsequent
employment.



--------------------------------------------------------------------------------

(b) Anything set forth in any equity plan, equity award or any other provision
of this Agreement between the Company and Executive to the contrary
notwithstanding, all of Executive’s outstanding equity grants that were awarded
at or prior to the time of the Change of Control shall fully vest upon the
occurrence of a Qualifying Termination.

 

(c) The compensation and benefits described in Section 6.4(a) and 6.4(b) shall
be in lieu of compensation and benefits provided otherwise for a termination
under Section 6.2 of this Agreement and any other plan or agreement of the
Company, whether adopted before or after the date hereof, which provides
severance payments or benefits.

 

(d) If it is determined that any amount, right or benefit paid or payable (or
otherwise provided or to be provided) to Executive by the Company or any of its
affiliates under this Agreement or any other plan, program or arrangement under
which Executive participates or is a party (collectively, the “Payments”)
received after December 31, 2004, would constitute an “excess parachute payment”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended from time to time (the “Code”), subject to the excise tax imposed by
Section 4999 of the Code, as amended from time to time (the “Excise Tax”), then
the amount of the Payments payable to the Executive under this Agreement shall
be reduced (a “Reduction”) to the extent necessary so that no portion of such
Payments payable to the Executive is subject to the Excise Tax.

 

For any Payment to Executive on or before December 31, 2004 that would
constitute an “excess parachute payment” subject to the Excise Tax, and the
present value of such Payments (calculated in a manner consistent with that set
forth in the applicable regulations promulgated under Section 280G of the Code)
is equal to or less than 10% greater than the threshold at which such amount
becomes an “excess parachute payment,” then the amount of the Payments payable
to Executive under this Agreement shall be reduced (also a “Reduction”) to the
extent necessary so that no portion of such Payments payable to Executive is
subject to the Excise Tax.

 

In the event it shall be determined that the amount of the Payments to Executive
on or before December 31, 2004 equal a sum of more than 10% greater than the
threshold at which such amount becomes an “excess parachute payment,” then
Executive shall be entitled to receive an additional payment from the Company (a
“Gross-Up Payment”) in an amount such that, after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income and employment taxes (and any interest
and penalties imposed with respect thereto) and Excise Tax imposed upon the
Gross-Up Payment (and any interest and penalties imposed with respect thereto),
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
(including any interest and penalties imposed with respect thereto) imposed upon
the Payments.

 

All determinations required to be made under this Section 6.4(d), including
whether and when a Gross-Up Payment or a Reduction is required, the amount of
such Gross-Up Payment or Reduction and the assumptions to be utilized in
arriving at such determination, shall be made by an independent, nationally
recognized accounting firm mutually acceptable to the Company and the Executive
(the “Auditor”); provided that in the event a Reduction is required, the
Executive may determine which Payments shall be reduced in order to comply with
the provisions of Section 6.4(d). The Auditor shall promptly provide detailed
supporting calculations to both the Company and Executive within following any
determination that a Reduction or a Gross-Up Payment is necessary. All fees and
expenses of the Auditor shall be paid by the Company. Any

 

2



--------------------------------------------------------------------------------

Gross-Up Payment, as determined pursuant to this Section 6.4(d), shall be paid
by the Company to the Executive within 5 days of the receipt of the Auditor’s
determination. All determinations made by the Auditor shall be binding upon the
Company and the Executive; provided that if, notwithstanding the Auditor’s
initial determination, the Internal Revenue Service (or other applicable taxing
authority) determines that an additional Excise Tax is due with respect to the
Payments, then the Auditor shall recalculate the amount of the Gross-Up Payment
or Reduction Amount, if applicable, based upon the determinations made by the
Internal Revenue Service (or other applicable taxing authority) after taking
into account any additional interest and penalties (the “Recalculated Amount”)
and the Company shall pay to the Executive the excess of the Recalculated Amount
over the Gross-Up Payment initially paid to the Executive or the amount of the
Payments after the Reduction, as applicable, within 5 days of the receipt of the
Auditor’s recalculation the Gross-Up Payment.

 

(e) For purposes of this Section 6.4 (and distinguished from a “Qualified Change
of Control” provided under certain other circumstances under the Agreement), the
term “Change of Control” shall be deemed to have occurred upon the first to
occur of any event set forth in any one of the following paragraphs of this
Section 6.4(e):

 

(i) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Parent (not including in the securities beneficially owned by
such Person any securities acquired directly from the Parent or its Affiliates)
representing 40% or more of the combined voting power of the Parent’s then
outstanding securities; or

 

(ii) there is consummated a merger or consolidation of the Parent or any direct
or indirect subsidiary of the Parent with any Person, other than (a) a merger or
consolidation which would result in the voting securities of the Parent or such
subsidiary (as the case may be) outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 60% of the combined voting power of the securities of the
Parent, or by the Parent (directly or indirectly) in such subsidiary, or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, (b) a merger or consolidation effected to implement a
recapitalization of the Parent (or similar transaction) in which no Person other
than existing security holders is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Parent (not including in the securities
Beneficially Owned by such Person any securities acquired directly from the
Parent or its Affiliates) representing 40% or more of the combined voting power
of the Parent’s then outstanding securities, or (c) a merger or consolidation of
a subsidiary of the Parent that does not represent a sale of all or
substantially all of the assets of the Parent; or

 

(iii) the shareholders of the Parent approve a plan of complete liquidation or
dissolution of the Parent (except for a plan of liquidation or dissolution
effected to implement a recapitalization of the Parent (or similar transaction)
in which no Person other than existing holders of voting securities is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Parent (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Parent or its Affiliates) representing 40%
or more of the combined voting power of the Parent’s then outstanding
securities); or

 

(iv) there is consummated an agreement for the sale or disposition of all or
substantially all of the assets of the Parent or of the Company to a Person,
other than a sale or

 

3



--------------------------------------------------------------------------------

disposition by the Parent of all or substantially all of the assets of the
Parent or a sale or disposition by the Company of all or substantially all of
the assets of the Company (as the case may be) to an entity, at least 60% of the
combined voting power of the voting securities of which are owned by
shareholders of the Parent (or by the Parent, in the case of a sale by the
Company) in substantially the same proportions as their ownership of the Parent
(or the Company) immediately prior to such sale.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred (1) by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Parent immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Parent
immediately following such transaction or series of transactions, or (2) as a
result of a distribution by HCG Holdings, LLC of its common stock or other
securities of the Parent to its members (other than in connection with a
transaction if clauses (i) or (ii) of the definition of “Change of Control”
above applied by substituting “HCG Holdings, LLC” in each place with the
“Parent” appears but without taking into account any references to subsidiaries
contained in clause (ii)).

 

For purposes of this Change of Control definition, (A) “Beneficial Owner” shall
have the meaning set forth in Rule 13d-3 under the Exchange Act, (B) “Exchange
Act” shall mean the Securities Exchange Act of 1934, as amended from time to
time, (C) “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (1) HCG Holdings, LLC, any Related Party, the
Parent, the Company or any of the Parent’s direct or indirect subsidiaries, (2)
a trustee or other fiduciary holding securities under an employee benefit plan
of the Company or the Parent or any of their Affiliates, (3) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(4) a corporation owned, directly or indirectly, by the stockholders of the
Parent in substantially the same proportions as their ownership of stock of the
Parent, (D) “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Exchange Act and (E) “Related Party” shall
mean (i) any member of HCG Holdings existing on the date hereof or any Affiliate
of such members or (ii) any trust, corporation, partnership or other entity,
whose beneficiaries, stockholders, partners, owners or Persons beneficially
holding an 80% or more controlling interest of such entity consists of any of
the parties listed in clause (i) of this definition.

 

(f) For purposes of this Section 6.4 (and distinguished from “Good Reason”
provided under certain other circumstances under the Agreement), the term “CoC
Good Reason” means the occurrence of any of the following within the twenty-four
(24) month period following a Change of Control without the express written
consent of Executive:

 

(i) any material breach of the Company of the Agreement which has not been cured
within twenty (20) days after notice of such non-compliance has been given by
Executive to the Company;

 

(ii) any material adverse change in the status, responsibilities or position of
Executive;

 

4



--------------------------------------------------------------------------------

(iii) any reduction in Base Salary, other than in connection with an
across-the-board reduction in Base Salaries applicable in like proportions to
all similarly situated executives of the Company and any direct or indirect
parent of the Company;

 

(iv) assignment of duties to Executive that are materially inconsistent with
Executive’s position and responsibilities described in this Agreement;

 

(v) the failure of the Company to assign this Agreement to a successor to the
Company or the Parent or failure of a successor to the Company or the Parent, as
the case may be, to explicitly assume and agree to be bound by this Agreement;
or

 

(vi) requiring Executive to be principally based at any office or location more
than fifty (50) miles from the current offices of the Company in Chicago,
Illinois.

 

The foregoing to the contrary notwithstanding, if the Company or the Parent is
acquired as a subsidiary or division of another company, (i) the fact that
Executive is not named as Chief Financial Officer of that other company
following the Change of Control shall not constitute Good Reason and (ii) in the
absence of other grounds, the Executive shall not have incurred “CoC Good
Reason” under either subparagraph (ii) or subparagraph (iv) on the ground that
the Parent has ceased to be a reporting company pursuant to Section 13 and
Section 15(d) of the Securities Exchange Act of 1934 as a result of the Change
of Control.

 

2. Section 10.1 of the Agreement is hereby amended by adding the words “and
Section 6.4” immediately following the words “Section 6.1 and Section 6.2” and
adding the words “or Section 6.4” immediately following the words “Section 6.1
or Section 6.2” thereof. Section 1.5(c)(v) of the Agreement is hereby deleted.

 

3. This First Amendment and the Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this First Amendment and the Agreement shall
be governed by, the laws of the State of Illinois without giving effect to
provisions thereof regarding conflict of laws.

 

4. This First Amendment shall be effective simultaneous with the closing of the
IPO. In the event that the IPO is not consummated prior to May 31, 2005, this
First Amendment will become null and void and of no force or effect (including
in the event of the consummation of an IPO subsequent to such date). Following
the effectiveness of this First Amendment and except as specifically set forth
in this First Amendment, the Agreement shall remain in full force and effect
and, as amended by this First Amendment, is hereby ratified and confirmed by the
Company and the Executive.

 

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the dates written below.

 

THE COMPANY: HURON CONSULTING GROUP LLC

By:

 

/s/ George Massaro

--------------------------------------------------------------------------------

Its:

  Chief Operating Officer

Date: September 23, 2004

THE PARENT HURON CONSULTING GROUP, INC.

By:

 

/s/ George Massaro

--------------------------------------------------------------------------------

Its:

  Chief Operating Officer

Date: September 23, 2004

EXECUTIVE:

/s/ Gary Burge

--------------------------------------------------------------------------------

Gary Burge

Date: September 22, 2004

 

6